Citation Nr: 0121034	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-20 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The record reflects the appellant presented testimonial 
evidence in support of his claim during a videoconference 
hearing held before the undersigned member of the Board in 
May 2001.  At the time of the hearing, the appellant 
submitted additional evidence for review and consideration in 
this matter.  He also executed a waiver of RO consideration 
of this evidence at that time.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

In March 2001 the RO informed the appellant of the VCAA and 
the evidence necessary to establish his claim.  In response 
he submited a private medical statement from W. F. R., M. D., 
dated in April 2001.  Dr. R. indicated that the appellant was 
unable to work secondary to degenerative arthritis of the 
lower extremities and severe peripheral vascular disease.  
The Board finds that this statement raises the issue of 
service connection for these disorders on a secondary basis.  
The Board further finds and that these issues are intertwined 
with the issue in appellate status and must be adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The veteran has also submitted a release of information form 
concerning Dr. R's records and current treatment at the VA 
Medical Center (VAMC) in Jackson.   

The record reflects that in his application for compensation 
benefits based upon individual unemployability, VA Form 21-
8940, filed in July 1999, the appellant reported that he last 
worked full time in 1996, and noted that his service-
connected disability affected his capacity for full time 
employment at that time.  The appellant noted that he became 
too disabled to work in 1999, and reported his occupation 
during that time as realtor and postal worker.  During a May 
2001 hearing before the undersigned member of the Board, it 
was indicated that the appellant was in receipt of Social 
Security benefits (SSA).  The Board is unable to discern 
whether these benefits are based on disabilities.

In view of these facts, the Board is of the opinion that 
additional development is warranted.

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO is requested to obtain copies of 
the actual treatment records from Dr. R. 
covering the period from 1998 to the present.

2.  The RO should ask the appellant if he is 
receiving disability benefits from the SSA.  
If yes, the RO should take the appropriate 
action to obtain a copy of the decision and 
the evidence on which the decision was based.  
Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

3.  The RO should obtain copies of the 
medical records from the Jackson VAMC 
covering the period from March 1999 to the 
present.

4.  After the development above has been 
completed to the extent possible, the RO 
should schedule the appellant for a 
comprehensive VA examination by an 
orthopedist to determine the nature and 
severity of the disabilities involving the 
lower extremities, to include the bilateral 
pes planus.  All indicated studies, to 
include specialized tests and examinations, 
should be conducted.  In conjunction with 
this examination, the examiner should obtain 
a detailed occupational history from the 
appellant.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
service connected bilateral pes planus caused 
or is aggravating any other disabilities of 
the lower extremities, to include arthritis 
and peripheral vascular disease, if found. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
It is further requested that the examiner 
render an opinion as to impact the service-
connected bilateral pes planus and any 
causally related disabilities have on the 
appellant's employability.  

In the assessment, the examiner should 
identify all symptoms and findings related to 
the service connected bilateral pes planus 
and any causally related disabilities versus 
any unrelated disorders.  A complete rational 
for any opinion expressed should be included 
in the report.  The claims file should be 
made available for review by the examiner 
prior to the examination.

5.  Thereafter, the RO should formerly 
adjudicate the issues of entitlement to 
service connection for any disabilities of 
the lower extremities diagnosed (other than 
pes planus) on a secondary basis.  If the 
benefits sought are not granted the RO should 
notify the appellant and his representative 
of the denial and of his appellate rights.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The claims file should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The appellant need take no further action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




